DETAILED ACTION
	
Allowable Subject Matter
Claims 1-8 and 21-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach  each metastructure switched antenna comprising a first layer comprising a feed network layer, a second layer comprising an RFIC layer, a third layer comprising an array of metastructures; and a controller for selecting a metastructure switched antenna from the plurality of metastructure switched antennas and determining a direction for transmission of a beam from the selected metastructure switched antenna.
Claim 21 is allowable over the art of record because the prior art does not teach  a metastructure switched antenna comprising a first layer comprising a feed network layer, a second layer comprising an RFIC layer, and a third layer comprising an array of metastructures; and an antenna controller in communication with a metastructure switched antenna controller in the wireless device configured to control a direction of a beam transmitted from the metastructure switched antenna.
Claim 28 is allowable over the art of record because the prior art does not teach  each metastructure switched antenna comprising a first layer comprising a feed network layer, a second layer comprising an RFIC layer, a third layer comprising an array of metastructure cells; switching a direction of a beam to be transmitted from the selected metastructure switched antenna; and transmitting the beam at the selected beam direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Mccollough, Hower, Pelletti and Achour are cited as of interested and illustrated a similar structure to a wireless device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845